Citation Nr: 0512052	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  99-17 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.  


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1954 to 
September 1956; a period of active duty for training from 
September 1957 to November 1957, as well as other unverified 
service in the National Guard.  

The present case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The claims were previously denied in 
June 1994, after the veteran failed to respond to a request 
for information.  He raised the claims again in 1998, and 
they were denied in the aforementioned July 1999 rating 
action.  As he failed to report for his March 2001 hearing, 
his hearing request is considered withdrawn.  The Board 
remanded the case in October 2001 and May 2004.  This matter 
is again before the Board for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues decided herein has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent probative medical evidence does not attribute a 
back disorder, a neck disability, a right leg disorder, or a 
psychiatric disorder to the veteran's military service or any 
incident therein.

3.  Competent, probative medical evidence does not reveal a 
current, chronic diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 101, 106, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2004).

2.  A neck disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 101, 106, 
1110, 112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.303, 3.307, 3.309 (2004).

3.  A right leg disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 101, 106, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2004).

4.  PTSD was not incurred in service.  38 U.S.C.A. §§ 101, 
106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.304 (2004).

5.  A psychiatric disorder, other than PTSD, was not incurred 
in or aggravated by the veteran's military service.  38 
U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training or for disability 
resulting from an injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  Service connection is granted 
for a disability resulting from an injury suffered or disease 
contracted while on active duty or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on active duty for training, a claimant must 
establish that he was disabled resulting from an injury 
incurred in or disease contracted in the line of duty during 
that period.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6(a) (2004); Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  As the evidence of record shows the 
claimant had active duty service for almost two months in 
1957, the Board refers to him as "veteran" in this 
decision.

The veteran has asserted entitlement to service connection 
for numerous conditions.  A determination of service 
connection requires a finding of the existence of a current 
disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's service medical records are not available for 
review; it appears the veteran's military records were 
destroyed in an accidental fire at the repository of those 
records in 1973.  Since his original claim was submitted 
after 1990, when alternate sources for records (i.e., Surgeon 
Generals Office records), were routinely searched and none 
were located in his case, it appears it will be necessary to 
decide this claim without the benefit of any service medical 
records.  When service medial records are missing, the Board 
has a heightened obligation to provide an explanation of 
reasons or bases for its findings and has a heightened duty 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Orthopedic Claims

The veteran asserts that he is entitled to service connection 
for a back disorder, a neck disability and a right leg 
disorder.  A February 1996 Social Security Administration 
(SSA) record references allegations of problems with the 
neck, back, and pins in the right knee.  Other SSA records 
refer to neck and back pain after incidents in the 1990s.

A January 2003 VA examination report shows that X-ray of the 
veteran's back revealed slight osteopenia, or reduced bone 
mass.  As for his right knee, a December 1995 VA X-ray showed 
no bone or joint abnormalities were present.  A November 1996 
VA medical record refers to a gunshot wound to the right knee 
20 years previously (which puts the date of the gunshot wound 
in the 1970s, many years after his military service).  The 
January 2003 VA examination report shows that the veteran 
stated that he shot himself in the thigh, with an exit wound 
of the lateral knee, while in the reserves.  The report shows 
that examination of the veteran revealed evidence of 
suprapatellar soft tissue swelling of the right knee.  The 
June 2003 VA examination report reflects that the veteran was 
status post gunshot wound to the right thigh and he had 
chronic low back pain with no supporting objective findings.  
After examining the veteran and reviewing the claims file, 
the examiner indicated that the veteran had little to no 
disability of the right lower extremity and little to no 
disability of the lumbosacral spine.  Furthermore, the report 
shows that the examiner indicated that he was unable to find 
adequate documentation to support the claims that the 
veteran's disabilities were in any way related to military 
service or any incident therein.  

Here, even with the absence of service medical records, the 
lapse of decades between the veteran's military service and 
current findings of little to no disability of the right knee 
and the back, combined with intervening medical evidence not 
reflective of the claimed disabilities, is highly persuasive 
in the instant case.  Also pervasive is the evidence linking 
back pain to an incident in the 1990s and reference of a 
gunshot wound in the 1970s, both many years after the 
veteran's military service.  When viewed in light of the 
competent medical opinion indicating that there was 
inadequate documentation to link a disability of the right 
knee or a disability of the back to service or any incident 
therein, the Board concludes that, even with resolution of 
reasonable doubt in the veteran's favor, the weight of the 
evidence is against the veteran's claims of entitlement to 
service connection for a back disorder and to a right leg 
disorder.

As for the veteran's neck claim, the January 2003 VA 
examination report shows that the veteran indicated that 
while on active duty for training, he fell down during 
physical training but was not allowed to get medical 
attention.  He indicated that he sought medical treatment 
when he got home and underwent a cervical spine fusion.  A 
November 1993 VA hospital discharge summary indicates the 
veteran was status post-cervical fusion by history, noted as 
"remote."  The summary shows that X-ray revealed a 
congenital condition of the cervical spine.  A December 1995 
radiology report refers to an "old" surgery of the cervical 
spine.  The January 2003 VA examination report contains a 
diagnosis of cervicalagia secondary to fusion with resulting 
degenerative arthritis.  The June 2003 VA examination report 
shows that the examiner indicated that the veteran had a 
moderate disability of the cervical spine but that there was 
inadequate documentation to support a claim that the 
disability was in any way related to the veteran's military 
service or any incident therein.

While the current evidence of record refers to the veteran's 
cervical spine fusion as being in the past, the terms 
"remote" and "old" are too amorphous to denote with any 
sort of specificity when the veteran's fusion took place.  
While the terminology used allows for the possibility for the 
cervical fusion to have occurred decades ago while the 
veteran was in service, evidence supporting a claim or being 
in relative equipoise is more than evidence that merely 
suggests a possible outcome.  Therefore, even with the 
heightened duty to consider carefully the benefit-of-the-
doubt rule due to the absence of service records, the 
conclusion that the veteran's cervical spine fusion was the 
result of service cannot be made.  Moreover, while the 
veteran referred to private treatment after an injury while 
on active duty for training at the January 2003 examination, 
he has not authorized VA to obtain any such records on his 
behalf or submitted the evidence itself.  Instead, in 
statements in support of this matter, he noted treatment he 
had received at different VA medical facilities while not 
referencing private medical treatment.  After a careful 
review of all the evidence and with resolution of every 
reasonable doubt in the veteran's favor, the Board concludes 
that the weight of the evidence is against the veteran's 
claim of entitlement to service connection for a neck 
disability.

In reaching this decision, the Board notes that a March 1994 
VA medical record reflects that the veteran had cervical 
arthritis.  Subsequent radiographic evidence of record 
sustains this diagnosis.  Service connection for certain 
chronic conditions, including arthritis, may be presumed if 
the disability is manifest to a compensable degree within one 
year of discharge.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  
The Board merely notes for completeness that even had the 
veteran had the requisite status and length of required 
service for entitlement to consideration of presumptive 
service connection, it would not be warranted as the evidence 
does not demonstrate arthritis of the cervical spine to a 
compensable degree until many years after the veteran's 
military service.

The Board observes that the evidence does not demonstrate 
that the veteran has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, the veteran is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  As such, 
while the veteran is competent to describe symptoms, he is 
not competent to render medical opinions that attribute any 
currently diagnosed disability to service.

Psychiatric Claims

In the instant case, the veteran is claiming entitlement to 
service connection to both PTSD and a separate psychiatric 
disorder that he characterized as "nerves" in his September 
1998 claim.  Service connection for PTSD requires: 1) medical 
evidence diagnosing PTSD; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) a link, established by medical evidence, between current 
symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

The medical evidence of record has been thoroughly reviewed 
and a diagnosis of PTSD was not found.  In fact, a September 
2004 VA treatment record shows that PTSD screening was 
negative while the SSA records indicate he was negative for 
any sort of anxiety disorder.  Service connection requires 
the diagnosis of a current, chronic disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Absent competent, 
probative medical evidence of current chronic disability, a 
prerequisite in service connection claims, the veteran's 
claims of entitlement to service connection for PTSD must be 
denied.

While the evidence of record does not reveal treatment for or 
a diagnosis of PTSD, the evidence does show a long history of 
psychiatric treatment.  In fact, the veteran is considered 
disabled for SSA purposes due to a primary diagnosis of an 
affective (mood) disorder.  The earliest evidence of record 
shows that the veteran received in-patient care for 
alcoholism in 1978.  His treatment for alcohol dependence is 
well documented.  Also well documented is his history of 
treatment for depression, variously referred to in the VA 
treatment records as dysthymic disorder, major depression, 
and adjustment/affective disorder with depressed mood.  A 
June 1996 VA treatment record also refers to treatment for 
alcohol and anxiety while an October 2004 VA treatment record 
shows that anxiety symptoms remained a problem for the 
veteran.  Here, the lapse of time between the veteran's 
military service and the first evidence of psychiatric 
treatment of any kind, combined with medical evidence showing 
psychiatric treatment mainly as a result of alcohol 
dependence, the Board concludes that, even with resolution of 
reasonable doubt in the veteran's favor, the weight of the 
evidence is also against the claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.

Veterans Claims Assistance Act (VCAA)

Because the VCAA notice for this claim was not provided to 
the veteran prior to initial adjudication, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  However, the 
VCAA was not enacted until November 9, 2000.  As such, the 
Board concludes that the RO did not err by not providing the 
veteran proper notice prior to the initial adjudication in 
1999.  VAOPGREC 7-2004 (July 16, 2004).  Moreover, he was 
subsequently provided content complying notice and proper 
process.  

In this regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified by a letter in June 2002 of the principles of 
service connection.  The June 2002 letter also advised the 
veteran that VA would make reasonable efforts to help him get 
such things as medical records, employment records, or 
records from other Federal agencies if he gave VA enough 
information about the records so that a request could be 
made.  He was specifically reminded that while VA would 
request evidence on his behalf, it was ultimately his 
responsibility for providing the evidence to support his 
claim.  He was informed of the necessity of signing a release 
form to authorize VA to make reasonable efforts on his 
behalf.  He was informed that he could help with his claim by 
sending information about additional evidence or the evidence 
needed as soon as possible, and thus may be considered 
advised to submit any pertinent evidence in his possession.

The veteran was also sent letters in June 1999 and April 2003 
in conjunction with his PTSD claim.  In August 2003 and again 
in May 2004, the veteran was requested by letter to identify 
from whom he received medical treatment and to submit release 
forms.  Given the foregoing letters, together with the 
information provided in rating decision, the statement of the 
case and supplemental statements of the case, all of which 
explained the criteria for awarding the benefits sought and 
the rationales for the RO's conclusions, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Based on the procedural history of this case, it is 
the conclusion of the Board that VA has no outstanding or 
unmet duty to inform the veteran that any additional 
information or evidence is needed.  As such, the Board 
considers the VA's notice requirements have been met in this 
case and any issue as to timing to not have prejudiced him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded examinations in January 
2003 and June 2003.  See 38 C.F.R. § 3.159(c)(4) (2004).  The 
resulting reports have been obtained.  VA medical records and 
SSA records have been associated with the claims file.  While 
the January 2003 VA examination report refers to treatment of 
the cervical spine from a private medical provider, the 
veteran has not authorized the request of additional 
evidence.  Reasonable efforts have been made to obtain all 
evidence the veteran has identified and authorized VA to 
obtain on his behalf.  He was notified his service medical 
records were unavailable.  Therefore, the Board concludes 
that no further assistance to the veteran regarding 
development of evidence is required.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West 2002); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997). 


ORDER

Service connection for a back disorder, a neck disability, a 
right leg disorder, PTSD and a psychiatric disorder other 
than PTSD is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


